KAUGER, J.,
with whom COLBERT C.J., and REIF, J., join dissenting:
T1 The district court seeks an answer to the following question:
Does it have jurisdiction to review a University Disciplinary Council proceeding brought against a student?
The answer is:
Yes, but not under the review proceeding provided for in the Administrative Procedure Act (APA), 75 0.8.2011 §§ 250 et seq.
T2 Article II of the APA concerns individual proceedings.1 The APA defines individual proceedings as: "the formal process employed by an agency having jurisdiction by law to resolve issues of law or fact between parties and which results in the exercise of discretion of a judicial nature."2 Even though the individual proceedings are expressly made judicial in nature by the APA, such proceedings are generally not governed by the Rules for the District Courts.3
13 Rather, the APA provides detailed procedures to ensure that the same rights which are provided in district court actions are also preserved in administrative proceedings.4 *399The underlying purpose of the statutory requirements regarding rulings for individual proceedings is to enable a reviewing court to intelligently examine the order of an administrative agency and ascertain if the facts and law upon which the order is based afford a reasonable basis.5
T4 At issue here is 750 O.8.2011 § 250.4(B)(12) which provides in pertinent part:
B. As specified, the following agencies or classes of agency activities are not required to comply with the provisions of Article II of the Administrative Procedures Act: ...
12. The Board of Regents or employees of any university, college, or other institution of higher learning, except with respect to expulsion of any student for disciplinary reasons; provided, that upon any alleged infraction by a student of rules of such institutions, with a lesser penalty than expulsion, such student shall be entitled to such due process, including notice and hearing, as may be otherwise required by law, and the following grounds of misconduct, if properly alleged in disciplinary proceedings against a student, shall be cause to be barred from the campus and be removed from any college or university-owned housing, upon conviction in a court of law:
a. participation in a riot as defined by the penal code,
b. possession or sale of any drugs or narcotics prohibited by the penal code, Section 1 et seq. of Title 21 of the Oklahoma Statutes, or
c. willful destruction of or willful damage to state property.
The plain language of this statute states that the University, when holding disciplinary proceedings in which expulsion is concerned, must comply with the individual proceeding requirements of the APA. However, if something less than expulsion is sought, the strict procedural strictures of individual proceedings do not apply, but due process rights such as notice and a hearing and any other rights required by law are preserved and expressly required.
15 Here, because expulsion was not sought, under the plain language of § 250.4(B)(12), the formalities of an individual proceeding were not required. Had they *400been, 75 0.8.2011 § 318 provides for court review of the individual proceedings.6 However, students' due process rights are expressly preserved by the APA,7 and even if they were not, minimal due process standards are constitutionally guaranteed.8 Section 318 also expressly provides that: "this section shall not prevent resort to other means of review, redress, relief or trial de novo, available because of constitutional provisions." 9
the APA ends. T6 Title 12 0.8.2011 § 951 fills in where It states:
a) A judgment rendered, or final order made, by any tribunal, board or officer exercising judicial functions, and inferior in jurisdiction to the district court, may be reversed, vacated or modified by the district court except where an appeal to some other court is provided by law.
(b) Unless otherwise provided by law, proceedings for review of a judgment or final *401order shall be commenced by filing a petition in the district court of the county where the inferior tribunal, board or officer rendered the order within thirty (80) days of the date that a copy of the judgment or final order is mailed to the appellant, as shown by the certificate of mailing attached to the judgment or final order.
Here, the University's Disciplinary Council was acting as the functional equivalent of a judge in a judicial proceeding.10 This is so because the APA expressly provides for notice, hearing, and other required due process considerations to be accommodated even when a discipline less than expulsion was sought.11 Even if it didn't, university proceedings such as this are recognized to be quasi-judicial proceedings.12
17 Both the APA and § 951 apply to this cause. The district court clearly had jurisdiction to review this disciplinary proceeding. Rather than force this student to start all over, the matter should be remanded for a continuation of that review.

. Title 75 0.S.2011 § 250.1 provides:
A. The Administrative Procedures Act shall be composed of two Articles. Sections 250, 250.1, 250.3, 250.4, 250.5, and 250.8 of this title are applicable to both Articles I and II. Article I relating to agency filing and publication requirements for rules shall consist of Sections 250.2, 250.6, 250.7 and 250.9 through 308.2 of this title and Section 5 of this act. Article II relating to agency notice and hearing requirements for individual proceedings shall consist of Sections 308a through 323 of this title.
B. Except as otherwise specifically provided in Section 250.4 of this title, all agencies shall comply with the provisions of Article I and Article II of the Administrative Procedures Act.


 Title 75 0.$.2011 § 250.3 see page 4, infra. D


. State ex rel. Protective Health Services State Dept. of Health v. Vaughn, 2009 OK 61, 15, fn. 10, 222 P.3d 1058.


. Title 75 0.$.2011 § 309 provides:
A. In an individual proceeding, all parties shall be afforded an opportunity for hearing after reasonable notice.
B. The notice shall include:
1. A statement of the time, place and nature of the hearing;
2. A statement of the legal authority and jurisdiction under which the hearing is to be held;
3. A reference to the particular sections of the statutes and rules involved; and
4. A short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter upon application a more definite and detailed statement shall be furnished.
C. Opportunity shall be afforded all parties to respond and present evidence and argument on all issues involved.
D. Deliberations by administrative heads, hearing examiners, and other persons author*399ized by law may be held in executive session pursuant to paragraph 8 of subsection B of Section 307 of Title 25 of the Oklahoma Statutes.
E. Unless precluded by law, informal disposition may be made of any individual proceeding by stipulation, agreed settlement, consent order, or default.
F. The record in an individual proceeding shall include:
1. All pleadings, motions and intermediate rulings;
2. Evidence received or considered at the individual proceeding;
3. A statement of matters officially noticed;
4. Questions and offers of proof, objections, and rulings thereon;
5. Proposed findings and exceptions;
6. Any decision, opinion, or report by the officer presiding at the hearing; and
7. All other evidence or data submitted to the hearing examiner or administrative head in connection with their consideration of the case provided all parties have had access to such evidence.
G. Oral proceedings shall be electronically recorded. Such recordings shall be maintained for such time so as to protect the record through judicial review. Copies of the recordings shall be provided by the agency at the request of any party to the proceeding. Costs of transcription of the recordings shall be borne by the party requesting the transcription. For judicial review, electronic recordings of an individual proceeding, as certified by the agency, may be submitted to the reviewing court by the agency as part of the record of the proceedings under review without transcription unless otherwise required to be transcribed by the reviewing court. In such case, the expense of transcriptions shall be taxed and assessed against the nonprevailing party. Parties to any proceeding may have the proceedings transcribed by a court reporter at their own expense.
H. Findings of fact shall be based exclusively on the evidence received and on matters officially noticed in the individual proceeding unless otherwise agreed upon by the parties on the record.


. Oklahoma Dept. of Public Safety v. McCrady, 2007 OK 39, 176 P.3d 1194. [An agency order is subject to reversal if an appealing party's substantial rights were prejudiced because the agency's findings, inferences, conclusions, or decisions were entered in excess of its statutory authority or jurisdiction, were arbitrary or capricious, or were clearly erroneous in view of the reliable, material, probative, and substantial competent evidence].


. Title 75 0.$.2011 § 318 provides:
AA. Any party aggrieved by a final agency order in an individual proceeding is entitled to certain, speedy, adequate and complete judicial review thereof pursuant to the provisions of this section and Sections 319, 320, 321, 322 and 323 of this title.
2. This section shall not prevent resort to other means of review, redress, relief or trial de novo, available because of constitutional provisions.
3. Neither a motion for new trial nor an application for rehearing shall be prerequisite to secure judicial review.
B. i. The judicial review prescribed by this section for final agency orders, as to agencies whose final agency orders are made subject to review, under constitutional or statutory provisions, by appellate proceedings in the Supreme Court of Oklahoma, shall be afforded by such proceedings taken in accordance with the procedure and under the conditions otherwise provided by law, but subject to the applicable provisions of Sections 319 through 324 of this title, and the rules of the Supreme Court.
2. In all other instances, proceedings for review shall be instituted by filing a petition, in the district court of the county in which the party seeking review resides or at the option of such party where the property interest affected is situated, naming as respondents only the agency, such other party or parties in the administrative proceeding as may be named by the petitioner or as otherwise may be allowed by law, within thirty (30) days after the appellant is notified of the final agency order as provided in Section 312 of this title.
C. Copies of the petition shall be delivered in person or mailed, postage prepaid, to the agency and all other parties of record, and proof of such delivery or mailing shall be filed in the court within ten (10) days after the filing of the petition. Any party not named as a respondent in the petition is entitled to respond within ten (10) days of receipt of service. The court, in its discretion, may permit other interested persons to intervene.
D. In any proceedings for review brought by a party aggrieved by a final agency order:
1. The agency whose final agency order was made subject to review may be entitled to recover against such aggrieved party any court costs, witness fees and reasonable attorney fees if the court determines that the proceeding brought by the party is frivolous or was brought to delay the effect of said final agency order.
2. The party aggrieved by the final agency order may be entitled to recover against such agency any court costs, witness fees, and reasonable attorney fees if the court determines that the proceeding brought by the agency is frivolous.


. Title 75 0.S.2011 § 250.4(B)(12), see page 4, supra.


. The due process clauses of the United States and the Oklahoma Constitutions provide that certain substantive rights-life, liberty and property-cannot be deprived except by constitutionally adequate procedures. Dulaney v. Okla. State Dept. of Health, 1993 OK 113, 110, 868 P.2d 676.
U.S. Const. amend. 14, § 1 provides in pertinent part:
"... No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any State deprive any person of life, liberty, or property, without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws."
The Okla. Const. art. 2, § 7 provides:
"No person shall be deprived of life, liberty, or property, without due process of law."
Once it is determined that due process applies, the question becomes what process is due. Here, the inquiry is answered by 75 0.S.2011 § 250.4(B)(12), page 4, supra which requires notice, hearing, and anything else required by law. In Van Horn Oil Co. v. Okla. Corp. Com'n, 1988 OK 42, 18, 753 P.2d 1359, the Court stated:
Procedural due process of law contemplates a fair and open hearing before a legally constituted court or other authority with notice and an opportunity to present evidence and argument, representation by counsel, if desired, and information concerning the claims of the opposing party with reasonable opportunity to controvert them.


. Title 75 0.$.2011 § 318, see note 6, supra.


. A quasi-judicial duty is one lying in the judgment or discretion of an officer other than a judicial officer. Gray v. Board of County Commissioners, 1957 OK 152, 15, 312 P.2d 959. The Board of Regents for a University has been recognized to act in a quasi-judicial capacity. Churchill v. University of Colorado at Boulder, 2012 CO 54, 12, 285 P.3d 986 (Colo.2012); Mik-losy v. Regents of University of California, 44 Cal.4th 876, 188 P.3d 629, 636, 80 Cal.Rptr.3d 690 (Cal2008). Cherry v. Board of Regents of University of State of New York, 289 N.Y. 148, 44 N.E.2d 405 (N.Y.1942). A private university disciplinary board as been recognized as quasi-judicial. Rom v. Fairfield University, 2006 WL 390448 (Conn.Super.2006). Even prison disciplinary committees have been considered quasi-judicial. Cleavinger v. Saxner, 474 U.S. 193, 106 S.Ct. 496, 88 LEd.2d 507 (1985). As have disciplinary proceedings for teachers. Smith v. New York City Dept. of Edu., 808 F.SupP.2d 569 (S.D.N.Y.2011); Mills v. Westen Washington Univ. 170 Wash.2d 903, 246 P.3d 1254 (2011). Some high school disciplinary proceedings have been determined to be quasi-judicial in nature. Pangle v. Bend-Lapine School Dist., 169 Or.App. 376, 10 P.3d 275 (2000). Others have not. Betts v. Board of Ed. of City of Chicago, 466 F.2d 629 (7th Cir.1972).
The corporation commission, the industrial commission, and board of adjustment have all been recognized as acting in an adjudicative capacity as the functional analogue of a court of record with dispute resolution authority. Van Horn Oil Co. v. Okla. Corp. Com'n, see note 8, supra at 112; Special Indem. Fund v. Quinalty, 1949 OK 17, 15, 201 Okla. 204, 203 P.2d 713; Torrance v. Bladel, 1945 OK 41, 10, 195 Okla. 68, 155 P.2d 546. See also, the following cases in which administrative proceedings are conducted in a quasi-judicial capacity. Baumgard-ner v. State ex rel. Dept. of Human Services, 1990 OK 24, 116-10, 789 P.2d 235 [Ethics and Merit Commission]; Jackson v. Indep. Sch. Dist. No. 16 of Payne Co., 1982 OK 74, TT 10-11, 648 P.2d 26 [School Board]; Brown v. Banking Bd., 1978 OK 75, % 32, 579 P.2d 1267 [Banking Board]; Board of Examiners of Veterinary Medicine v. Mohr, 1971 OK 64, 113, 485 P.2d 235 [Vet. Med. Bd.]; State of Oklahoma ex rel. Oklahoma State Board of Embalmers etc. v. Guardian Funeral Home, 1967 OK 141, 124, 429 P.2d 732 [Bd. of Embalmers]; Oklahoma Insp. Bureau v. State Bd. for Property & Cas. Rates, 1965 OK 147, 10, 406 P.2d 458 [Property & Casualty Rates Bd.].


. Title 75 0.$.2011 § 250.4(B)(12), page 4, supra.


. See discussion note 10, supra.